                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    WESTERN DIVISION

ARCARE, INC., on Behalf of
Itself and Others Similarly Situated                                                    PLAINTIFF

v.                                 Case No. 4:17-cv-00147-KGB

ALERE HOME MONITORING, INC.                                                           DEFENDANT

                                              ORDER

       Before the Court is the parties’ joint status report (Dkt. No. 54). The parties jointly request

that the Court extend the stay of these proceedings by an additional 40 days (Id., ¶ 7). The Court

previously stayed all proceedings in this matter, pending the outcome of mediation, and ordered

the parties to file a joint status report with the Court within 60 days of the mediation (Dkt. No. 51).

The parties represent that they have agreed to the terms and conditions of a settlement agreement

and are undergoing final approval of the settlement (Dkt. No. 54, ¶ 4). The parties state that

plaintiff’s counsel anticipates being in a position to move for preliminary approval of the

settlement agreement on or before May 31, 2019 (Id., ¶ 6). For good cause shown, the Court grants

the parties’ request. The Court stays all proceedings in this matter by an additional 40 days from

the date of this Order.

       So ordered this the 24th day of April, 2019.



                                                             _____________________________
                                                              Kristine G. Baker
                                                              United States District Judge
